CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE

DDi Corp. (“DDi”) and Bruce McMaster (“Employee”) hereby agree to end the
employment relationship between the Employee and DDi and each of its
subsidiaries and affiliated companies (all referred to here as the “Company”) on
the following basis:

1. Employee’s employment with the Company ended at 5 P.M. on October 31, 2005
(the “Termination Date”). Effective on the Termination Date, Employee resigned
from all positions as an officer and employee of DDi and as a member of DDi’s
board of directors and committees thereto, as well as from all officer and
director positions at any and all direct and indirect subsidiaries of DDi.

2. Employee acknowledges that he has been paid his regular base salary through
the Termination Date, and for any earned but unused vacation days. Employee will
cooperate fully with an amicable and professional transition of accounts and/or
responsibilities. In addition, Employee will return to the Company all files,
records, credit cards, keys, equipment, and any other Company property or
documents maintained by him for the Company’s use or benefit.

3. Employee represents that he is signing this Agreement voluntarily and with a
full understanding of and agreement with its terms, for the purpose of receiving
special pay from the Company beyond that provided by normal Company policy.

4. In consideration for and in reliance on Employee’s promises and releases in
this Agreement, and upon the effectiveness of this Agreement in accordance with
Paragraph 11 hereof, Employee will be entitled to the following benefits:



  a.   On the six-month anniversary of the Termination Date, the Company will
pay Employee $1,010,000 (the “Severance Amount”), which is equal to his base
salary for a period of 24 months. The Severance Amount will be subject to
payroll and withholding taxes according to the Company’s normal payroll
practices. The net Severance Amount (after tax withholding) shall be applied by
the Company to the outstanding principal and interest due and owing pursuant to
that certain Secured Promissory Note and Pledge Agreement dated as of
November 30, 2001 between Employee and the Company (the “Note”).



  b.   For the period beginning on the six month anniversary of the Termination
Date and ending on the 24 month anniversary of the Termination Date (the
“Severance Period”), the Company will make COBRA payments on behalf of Employee
in connection with medical coverage under the Company’s group medical insurance
(it being understood that the Company may change the terms of its medical
insurance plans in its discretion). In addition, on the six-month anniversary of
the Termination Date, the Company will reimburse Employee for any COBRA payments
made by the Employee during the first six months following the Termination Date.



  c.   Under the terms of the Second Amendment to Restricted Stock Agreement
dated as of June 1, 2005 between Employee and the Company, 181,250 shares of
currently unvested restricted stock issued to Employee under the DDi Corp. 2003
Management Equity Incentive Plan (the “Plan”) will be deemed to be fully vested
on the Termination Date.



  d.   Under the terms of the Amendment to Non-Qualified Stock Option Agreement
dated as of June 1, 2005 between Employee and the Company, the following
unvested stock options granted to Employee under the Plan will be deemed to be
fully vested on the Termination Date: (a) 49,900 Tranche A1 Options (exercise
price of $0.49/share); and (b) 112,275 Tranche A4 Options (exercise price of
$0.001/share).



  e.   The Company will accelerate the vesting of the following unvested stock
options granted to Employee under the Plan, so that all such stock options will
be deemed to be fully vested on the Termination Date: (a) 49,900 Tranche A1
Options (exercise price of $0.49/share); (b) 49,900 Tranche A2 Options (exercise
price of $5.00/share); and (c) 49,900 Tranche A3 options (exercise price of
$5.75/share).



  f.   The Company will extend the post-termination exercise period for all
unexercised stock options granted to Employee under the Plan so that all such
stock options will be exercisable for the period ending 180 days following the
Termination Date.

Employee agrees that he is not entitled to receive, and will not claim, any
right, benefit, or compensation other than what is expressly set forth in this
Agreement, and hereby expressly waives any claim to any compensation, benefit,
or payment which is not expressly referenced in this Agreement.

5. In exchange for the special pay provided in Paragraph 4, Employee promises



  a.   to keep this Agreement and its contents in complete confidence and not to
disclose the fact or terms of this Agreement or the fact or amount of the
special payment(s) to any person, including any past, present, or prospective
employee of the Company;



  b.   not to disparage the Company or its products, services, or management;



  c.   not to use or disclose any confidential information, trade secrets, or
financial, personnel, or client information which he learned while employed by
the Company;



  d.   to make such arrangements the Company may require for the satisfaction of
any applicable federal, state, local or foreign withholding tax obligations that
may arise in connection with this Agreement, including in connection with the
vesting of Employee’s restricted stock and stock options under Paragraph 4 of
this Agreement; and



  e.   to abide by the terms of that certain Non-Solicitation Agreement dated as
of December 12, 2003 between Employee and the Company; provided, however, that
Employee and the Company agree that, for purposes of such agreement, the term
“Confidential Information” shall mean all information disclosed or obtained by
Employee in connection with his employment with the Company, (i) which has been
created, discovered, developed or otherwise become known to the Company, its
customers, or suppliers, and/or in which proprietary rights have been assigned
or otherwise provided to the Company, and (ii) which has commercial value in the
businesses in which the Company and its customers and suppliers are engaged,
including but not limited to: business plans, records, and affairs; customer
files and lists (including, but not limited to, customers of the Company on whom
Employee called or with whom Employee became acquainted during the term of his
employment); special customer matters; sales practices; methods and techniques;
merchandising concepts, strategies and plans; sources of supply and vendors;
special business relationships with vendors, agents, and brokers; promotional
materials and information; financial matters; mergers; acquisitions; equipment,
technologies and processes; selective personnel matters; inventions;
developments; product specifications; procedures; pricing information;
intellectual property; technical data; software programs; finances; operations
and production costs; ideas; plans technology; brokers or other entities which
refer customers to the Company; proposals; market analysis; technical services;
incentives; customer needs; customer risks or risk factors; customer purchasing
patterns; customer renewal or expiration data; customer concerns; Company
pricing and profit margins; Company’s commissions and/or fees; insurer
information unique to or tailored to Company; and other information which
Company has developed at significant expenditure of time, effort and/or expense;
provided further, however, that Confidential Information does not include
information (a) generally available to the public, (b) contained in an issued
patent, or (c) generally known to persons in the printed circuit board business.

In the event of a breach of any provision of this Agreement by Employee,
including this Paragraph 5, then (a) Employee shall forfeit, and the Company
shall be released from paying the payments under Paragraph 4, above, or, if the
breach occurs after the payment has been made, the Company shall, without
excluding other remedies available to the Company, be entitled to an award in
the amount of the payment made by the Company to Employee; and (b) the full
principal and interest due on the Note shall be deemed to continue to be
outstanding.

6. Employee does hereby, for himself and his heirs, successors and assigns,
release, acquit and forever discharge DDi, its subsidiaries and affiliated
companies, and their respective officers, directors, managers, employees,
representatives, agents, related entities, successors, and assigns (the
“Released Parties”), of and from any and all claims, actions, charges,
complaints, causes of action, rights, demands, debts, damages, or accountings of
whatever nature, known or unknown, which he or his heirs may have against such
persons or entities based on any actions or events which occurred prior to his
Termination Date, including but not limited to those related to, or arising
from, Employee’s employment with the Company or the ending thereof; provided,
however, that notwithstanding anything to the contrary in the foregoing, this
release shall not relieve DDi from its obligation to indemnify and hold harmless
Employee pursuant to the provisions of Article IX of DDi’s Certificate of
Incorporation (as amended) including, without limitation, in connection with the
securities action captioned Raymond Ferrari, et al. v. Joseph P. Gisch, et al.,
currently pending in the United States District Court for the Central District
of California, CV-03-7063. This release includes any and all claims for
violation of any law prohibiting discrimination; claims for violation of any law
governing payment of wages, including commissions; tort claims; and claims for
breach of any express or implied contract or covenant.

In exchange for material portions of the special payment(s) provided in
Paragraph 4 and in accordance with the Older Workers Benefit Protection Act,
Employee hereby knowingly and voluntarily waives and releases all rights and
claims, known and unknown, arising under the Age Discrimination In Employment
Act of 1967, as amended, which he might otherwise have had against any of the
Released Parties based on any act or omission which occurred on or before the
date this Agreement is signed by Employee.

7. It is further understood and agreed that as a condition of this Agreement,
Employee is waiving any rights he might have under Section 1542 of the Civil
Code of the State of California, which reads as follows:

“A General Release does not extend to claims which a creditor does not know or
suspect to exist in his favor at the time of executing the Release, which if
known by him must have materially affected his settlement with the debtor.”

8. This Agreement contains all of the terms, promises, representations, and
understandings made between the parties and supersedes any previous
representations, understandings, or agreements, except for any agreement by
Employee regarding confidentiality and/or protection of Company information,
property, or trade secrets, which agreement(s) shall continue in full force and
effect. This Agreement may not be changed or modified in any way, except in a
writing signed by an authorized representative of the Company and Employee.

9. Employee understands that he is waiving legal rights by signing this
Agreement, and has consulted with an attorney and/or other persons to the full
extent he wanted to do so before signing this Agreement. Employee acknowledges
that (a) the Company has not made any representations to him about, and that he
has not relied upon any statement in this Agreement with respect to, any
individual tax consequences that may arise by virtue of the special payment
provided under this Agreement and/or his sale of shares and stock options,
including, but not limited to, the applicability of Section 409A of the Internal
Revenue Code, and (b) he has consulted or will consult with his own tax advisors
as to any such tax consequences.

10. Employee is hereby advised that he (a) may consult with an attorney prior to
signing this Agreement, and (b) has 21 days in which to consider and accept this
Agreement by signing this Agreement, which should then be promptly returned to
the Company’s General Counsel at the Company. In addition, Employee is advised
that he has a period of 7 days following his signing of this Agreement in which
he may revoke the Agreement. If Employee timely revokes this Agreement, he will
not receive the special pay under Paragraph 4. If Employee does not advise the
Company (by a writing received by the Company’s General Counsel at the Company
within such 7-day period) of his intent to revoke the Agreement, the Agreement
will become effective and enforceable upon the expiration of the 7 days
(“Effective Date”).

11. This Agreement will be interpreted, enforced and governed by and under the
laws of the State of California. Any dispute regarding the validity or terms of
this Agreement or any aspects of Employee’s employment with the Company,
including termination, or any other dispute between these parties shall be
resolved by an arbitrator selected in accordance with the employment arbitration
rules of the Judicial Arbitration and Mediation Services (“JAMS”), or such other
arbitration service to which Employee and Company may agree, as the exclusive
remedy for any such dispute, and in lieu of any court action, which is hereby
waived. The only exception to this promise to arbitrate is a claim by either
party for injunctive relief pending arbitration. The arbitration will be held in
the city in which Employee last worked, unless the parties agree otherwise.

12. This Confidential Severance Agreement and General Release is signed this
27th day of January, 2006.

     
“Employee”
  /S/ BRUCE McMASTER
 
   
 
  Bruce McMaster
 
   
“Company”
  DDi CORP.
By: /S/ KURT E. SCHEUERMAN
 
   
 
  Name: Kurt E. Scheuerman
 
   
 
  Title: Vice President and General Counsel
 
   
 
  Dated: February 9, 2006
 
   
 
   

